DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 11/04/2021 have been entered.  Claims 1-18 and 20-21 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claim 19 has been canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-14, 17-18 and 20-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7 and 9 of U.S. Patent No. 10,434,286 (hereinafter 286’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 286’ teaches a peripheral intravenous catheter comprising: a catheter adapter having a catheter that extends distally from the catheter adapter; and an introducer needle that inserts through the catheter, the introducer needle having a grip component at a proximal end of the introducer needle, the grip component extending outwardly and distally to form a winged grip adjacent the catheter adapter when the introducer needle is inserted within the catheter (see claims 1 and 9 of 286’).  
Regarding claim 2, 286’ teaches wherein the catheter adapter includes a winged grip (see claims 1 and 9).  
Regarding claim 3, 286’ teaches wherein the grip component secures the introducer needle to the catheter adapter (see claims 2 and 9 of 286’).  
Regarding claim 4, 286’ teaches wherein the grip component is rotatable within the catheter adapter (see claims 1 and 9 of 286’).  
Regarding claim 5, 286’ teaches wherein the catheter adapter includes a winged grip that extends outwardly from the catheter adapter such that, when the grip component is rotated within the catheter adapter, the winged grip of the grip component is repositioned with respect to the winged grip of the catheter adapter (see claims 2 and 9 of 286’).  
Regarding claim 6, 286’ teaches wherein the grip component is rotatable within the catheter adapter at least 90 degrees (see claim 4 of 286’).  
Regarding claim 7, 286’ teaches wherein at a first rotational position of the grip component, the winged grip of the grip component is positioned 90 degrees from the winged grip of the catheter adapter, and at a second rotational position of the grip component, the winged grip of the grip component is positioned 180 degrees from the winged grip of the catheter adapter (see claims 1, 4-5, 9 and 11).  
Regarding claim 10, 286’ teaches wherein the catheter adapter is colored based on a gauge of the catheter (see claim 6 of 286’).  
Regarding claim 11, 286’ teaches wherein the introducer needle includes a needle shield for shielding a tip of the introducer needle (see claim 7 of 286’).  
Regarding claim 12, 286’ teaches a peripheral intravenous catheter comprising: a catheter adapter having a catheter extending distally from the catheter adapter, the catheter adapter including a first winged grip that extends outwardly from the catheter adapter; and an 
Regarding claim 13, 286’ teaches wherein the grip component secures the introducer needle within the catheter adapter (see claims 2 and 9 of 286’).
Regarding claim 14, 286’ teaches wherein the grip component is rotatable within the catheter adapter thereby allowing the first winged grip to be repositioned with respect to the second winged grip (see claims 1 and 9 of 286’).  
Regarding claim 17, 286’ teaches a peripheral intravenous catheter comprising: a catheter adapter having a catheter extending distally from the catheter adapter; and an introducer needle that extends through the catheter, the introducer needle including a grip component positioned at a proximal end of the introducer needle, the grip component securing the introducer needle to the catheter adapter and forming a winged grip that extends outwardly from the introducer needle (see claims 1 and 9 of 286’).  
Regarding claim 18, 286’ teaches wherein the winged grip extends distally along the introducer needle such that the winged grip extends alongside the catheter adapter when the introducer needle is secured to the catheter adapter (see claims 8 of 286’).  
Regarding claim 20, 286’ teaches wherein the grip component is rotatable within the catheter adapter to enable repositioning of the winged grip around a portion of the catheter adapter (see claims 1 and 9 of 286’).
Regarding claim 20, 286’ teaches wherein the first component and the second component comprise protrusions disposed on an exterior surface of the catheter adapter (see claim 1 of 286’).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9, 12-14, 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0041871) in view of Patterson (Patent No. 5,391,152).
Regarding claim 1, Brimhall teaches a peripheral intravenous catheter (10, Fig. 1) comprising: a catheter adapter (21, Fig. 1) having a catheter (20, Fig. 1) that extends distally from the catheter adapter (21, see Fig. 1 and [0022]); and an introducer needle (40, Fig. 1) that inserts through the catheter (20, see Fig. 1 and [0025]), the introducer needle (40) having a grip (41, Fig. 1) at a proximal end of the introducer needle (40, see Fig. 1), the grip component (41) extending outwardly and distally to form a winged grip (31, see Fig. 3 and [0025]) adjacent the catheter adapter (21) when the introducer needle (40) is inserted within the catheter (20, see Fig. 3).  Brimhall does not teach the catheter adapted comprising a component, the grip component engaging with the component to limit rotation of the introducer needle less than 270 degrees relative to the catheter adapter. 
However, Patterson teaches peripheral intravenous catheter (10, Fig. 1) comprising: a catheter adapter (35, Fig. 1) comprising a catheter (31, Fig. 1) and a component (50, Figs. 4-5), wherein the catheter (31) extends distally from the catheter adapter (35, see Fig. 1); and an introducer needle (21, Fig. 1) that inserts through the catheter (31, see Fig. 1), the introducer needle (21) having a grip component (25, Fig. 1) at a proximal end of the introducer needle (21, see Fig. 1), the grip component (25) extending adjacent the catheter adapter (35) when the introducer needle (21) is inserted within the catheter (31, see Fig. 1), the grip component (25) engaging with the component (55) to limit rotation of the introducer needle (21) less than 270 degrees relative to the catheter adapter (35, see Fig. 4, and Col. 4, lines 26-47, 25 engages 55 via 29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter adapter and grip component taught by Brimhall by forming the proximal end of the catheter adapter to have the slots and recesses taught by Patterson and forming the distal end of the grip component to have the inserting tabs taught by Patterson for minimizing and or eliminating the risk of accidental disengagement of both the axial and rotational alignment of the hubs (see Col. 2, lines 51-57). 
Regarding claim 2, Brimhall in view of Patterson teaches wherein the catheter adapter (21) includes a winged grip (25, Fig. 3) that extends outwardly from the catheter adapter (21, see Fig. 3).  
Regarding claim 3, Brimhall in view of Patterson teaches wherein the grip component (41) secures the introducer needle (40) to the catheter adapter (21; see [0026] 41 secures 40 to 21 via the mating of elements 88 and 89).  
Regarding claim 4, Brimhall in view of Patterson teaches wherein the grip component (41) is rotatable within the catheter adapter (21, see [0026]).  
Regarding claim 5, Brimhall in view of Patterson teaches wherein the catheter adapter (21) includes a winged grip (25, Fig. 1) that extends outwardly from the catheter adapter (21) such that, when the grip component (40) is rotated within the catheter adapter (21), the winged grip (31) of the grip component (40) is repositioned with respect to the winged grip (25) of the catheter adapter (21, see [0026]).  
Regarding claim 6, Brimhall in view of Patterson teaches wherein the grip component (40) is rotatable within the catheter (21) adapter at least 90 degrees (see Fig. 3 where 31 is rotated at least 90 degrees from 25).  
Regarding claim 7, Brimhall in view of Patterson teaches wherein at a first rotational position of the grip component (40), the winged grip (31) of the grip component (40) is positioned 90 degrees from the winged grip (25) of the catheter adapter (21, see Fig 3), and at a second rotational position of the grip component (40), the winged grip (31) of the grip component (40) is positioned 180 degrees from the winged grip (25) of the catheter adapter (21, see [0026] where 31 is rotatable relative to 25; hence, it is the Examiner’s position that due to 21 and 40 not having any feature to prevent the rotation of 31 relative to 25; in a second position 31 is capable of being positioned 180o relative to 25).  
(21) includes a blood-control feature (29, Fig. 2) for preventing blood from flowing proximally through the catheter adapter (21, see [0023]).  
Regarding claim 12, Brimhall teaches a peripheral intravenous catheter (10, Fig. 1) comprising: a catheter adapter (21, Fig. 1) having a catheter (20, Fig. 1) extending distally from the catheter adapter (21, see Fig. 1 and [0022]), the catheter adapter (21) including a first winged grip (25, Fig. 3) that extends outwardly from the catheter adapter (21, see Fig. 3 and [0023]); and an introducer needle (40, Fig. 1) that extends through the catheter (20, see Fig. 1 and [0025]), the introducer needle (40) including a grip component (41, Fig. 1) positioned at a proximal end of the introducer needle (40, see Fig. 1), the grip component (41) forming a second winged grip (31, Fig. 3).  Brimhall does not teach the catheter adapted comprising a component, the grip component engaging with the component to limit rotation of the introducer needle less than 270 degrees relative to the catheter adapter. 
However, Patterson teaches peripheral intravenous catheter (10, Fig. 1) comprising: a catheter adapter (35, Fig. 1) comprising a catheter (31, Fig. 1) and a component (50, Figs. 4-5), wherein the catheter (31) extends distally from the catheter adapter (35, see Fig. 1); and an introducer needle (21, Fig. 1) that inserts through the catheter (31, see Fig. 1), the introducer needle (21) having a grip component (25, Fig. 1) at a proximal end of the introducer needle (21, see Fig. 1), the grip component (25) extending adjacent the catheter adapter (35) when the introducer needle (21) is inserted within the catheter (31, see Fig. 1), the grip component (25) engaging with the component (55) to limit rotation of the introducer needle (21) less than 270 degrees relative to the catheter adapter (35, see Fig. 4, and Col. 4, lines 26-47, 25 engages 55 via 29).  
(see Col. 2, lines 51-57). 
Regarding claim 13, Brimhall in view of Patterson teaches wherein the grip component (41) secures the introducer needle (40) within the catheter adapter (21, see [0026] 41 secures 40 to 21 via the mating of elements 88 and 89).  
Regarding claim 14, Brimhall in view of Patterson teaches wherein the grip component (40) is rotatable within the catheter adapter (21) thereby allowing the first winged grip (25) to be repositioned with respect to the second winged grip (31, see [0026]).  
Regarding claim 16, Brimhall in view of Patterson teaches wherein the catheter adapter (21) includes a blood-control feature (29, Fig. 2) for preventing blood from flowing proximally through the catheter adapter (21, see [0023]).  
Regarding claim 17, Brimhall teaches a peripheral intravenous catheter (10, Fig. 1) comprising: a catheter adapter (21, Fig. 1) having a catheter (20, Fig. 1) extending distally from the catheter adapter (21, see Fig. 1 and [0022]); and an introducer needle (40, Fig. 1) that extends through the catheter (20, see Fig. 1 and [0025]), the introducer needle (40) including a grip component (41, Fig. 1) positioned at a proximal end of the introducer needle (40, see Fig. 1), the grip component securing (41) the introducer needle (40) to the catheter adapter (21, see [0026] 41 secures 40 to 21 via the mating of elements 88 and 89) and forming a winged grip (31, Fig. 3) that extends outwardly from the introducer needle (40, see Fig. 3).  Brimhall does 
However, Patterson teaches a peripheral intravenous catheter (10, Fig. 1) comprising: a catheter adapter (35, Fig. 1) comprising a catheter (31, Fig. 1) extending distally from the catheter adapter (35, see Fig. 1); and an introducer needle (21, Fig. 2) that extends through the catheter (31, see Fig. 1), the introducer needle (31) including a grip component (25, Fig. 1) positioned at a proximal end of the introducer needle (31, see Fig. 1), the grip component (25) securing the introducer needle (21) to the catheter adapter (35, see Col. 4, lines 34-41, 25 is secured to 25 via 29) wherein the catheter adapter (35) comprises a first component (50 on left, see Figs. 4-5) and a second component (50 on right, see Figs. 4-5), the first component (50 on left) and the second component (50 on right) engaging with the grip component (25) such that rotation of the grip component (25) is limited by the first component (50 on left) and the second component (50 on right, see Col. 4, lines 26-61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter adapter and grip component taught by Brimhall by forming the proximal end of the catheter adapter to have the slots and recesses taught by Patterson and forming the distal end of the grip component to have the inserting tabs taught by Patterson for minimizing and or eliminating the risk of accidental disengagement of both the axial and rotational alignment of the hubs (see Col. 2, lines 51-57). 
Regarding claim 18, Brimhall in view of Patterson teaches wherein the winged grip (31) extends distally along the introducer needle (40) such that the winged grip (31) extends alongside the catheter adapter (21)when the introducer needle (40) is secured to the catheter adapter (21, see Fig. 4 and [0026]).  
Regarding claim 20, Brimhall in view of Patterson teaches wherein the grip component (41) is rotatable within the catheter adapter (21) to enable repositioning of the winged grip (31) around a portion of the catheter adapter (21, see [0026]).
Regarding claim 21, Brimhall in view of Patterson wherein the first component (50 on right) and the second component (50 on left) comprise protrusions (see Patterson, Figs. 4-5 illustrating 40 as protrusions) disposed on an exterior surface of the catheter adapter (35, see Fig. 5 illustrating 50 on an exterior proximal end surface of 35).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0047871) in view of Patterson (Patent No. 5,391,152) in view of Saulenas et al. (Pub. No. 2003/0078540).
Regarding claim 10, Brimhall in view of Patterson does not teach wherein the catheter adapter is colored based on a gauge of the catheter.  However, Saulenas et al. teaches using a color to designate the gauge of a needle (see [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify color the catheter adapted taught by Brimhall in view of Patterson by forming the color of the adapter to correspond to the gauge of the catheter because Saulenas et al. discloses that such correspondence permits the user to easily recognize the gauge of the catheter ([0061]); thereby, lessening the likelihood of a catheter with incorrect gauge being selected and used.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0047871) in view of Patterson (Patent No. 5,391,152) in view of Bialecki et al. (Pub. No. 2007/0038188).
Regarding claim 11, Brimhall in view of Patterson does not teach wherein the introducer needle includes a needle shield for shielding a tip of the introducer needle; however, Bialecki et al. teaches a 50). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the device taught by Brimhall in view of Patterson by adding the needle shield taught by Bialecki et al. to the device because the needle shield has very low drag forces such that the tactile and audible sensations are acceptable to the medical practitioner while providing reliable protection of the needle tip thereby minimizing the risk of an accidental needle stick ([0037]).
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0047871) in view of Patterson (Patent No. 5,391,152) in view of Bialecki et al. (Pub. No. 2007/0038188).
Regarding claim 8, Brimhall in view of Patterson does not teach wherein the grip component includes a vent for venting gasses from a lumen of the introducer needle.  However, Davis et al. teaches a blood sampling device which includes a vent (304, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Patterson by adding the vent taught by Davis et al. to the lumen of the grip component taught by Brimhall in view of Patterson for venting air from the patient’s blood as it is drawn into catheter device ([0046]); thereby, increasing efficacy and efficiency of the catheter device.
Regarding claim 15, Brimhall in view of Patterson does not teach wherein the grip component includes a vent for venting gases contained within a lumen of the introducer needle.  However, Davis et al. teaches a blood sampling device which includes a vent (304, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Patterson by adding the vent taught by Davis et al. to the lumen of the grip component taught by Brimhall in view of Patterson for venting air from the patient’s blood as it is drawn into catheter device ([0046]); thereby, increasing efficacy and .
Response to Arguments
Applicant’s arguments with respect to claim(s) under 35 USC §102 have been considered but are moot because the new ground of rejection does not rely solely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783